 
Exhibit 10.13


 
SUBSCRIPTION AGREEMENT
 


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of _____
________________, 2009, by and between SwissINSO Holding Inc., a Delaware
corporation (the “Company”), and each of those persons and entities, severally
and not jointly, whose names are set forth on the signature page hereto (which
persons and entities are hereinafter collectively referred to as “Subscribers”
and each individually as a “Subscriber”).
 
 WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase (i) for the principal amount
of the 9% Secured Convertible Note (the “Note”), in the form attached hereto as
Exhibit A, in the amount as set forth on the signature page hereof (the
“Subscription Price”) (which aggregate amount for all Subscribers shall be the
maximum of $15,000,000), convertible into shares of the Company’s Common Stock
(the “Common Stock”) at a conversion price of $0.50 per share (“Conversion
Shares”) and (ii) warrants, in the form attached hereto as Exhibit B (the
“Warrants”), each of which entitles the Subscriber to purchase one share of
Common Stock (the “Warrant Shares”) at an exercise price of $1.00 per share,
expiring five (5) years after the Closing Date (as defined below).  The Note,
Conversion Shares, the Warrants and the Warrant Shares are collectively referred
to herein as the “Securities”;
 
WHEREAS, the gross proceeds from the sale of the Notes and the Warrants
contemplated hereby shall be held in escrow pursuant to the terms of an Escrow
Agreement to be executed by the parties in the form attached hereto as Exhibit C
(the “Escrow Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:
 
1.             Closing Date.
 
(a)       The “Initial Closing Date” shall be the date that an aggregate of
$1,000,000 is transmitted by wire transfer or otherwise credited to or for the
benefit of the Company pursuant to the terms of the Escrow Agreement.  The
consummation of the transactions contemplated herein shall take place at the
offices of Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, New York
10022 upon the satisfaction or waiver of all conditions to closing set forth in
this Agreement.  Each of the Initial Closing Date and Subsequent Closing Dates
(as defined in Section 1(c) below) is referred to herein as a “Closing Date.”
 
 
 
-1-

--------------------------------------------------------------------------------

 
 

 
(b)           Initial Closing.  Subject to the satisfaction or waiver of the
terms and conditions of this Agreement and the Escrow Agreement, on the Initial
Closing Date, each Subscriber shall purchase and the Company shall sell to each
Subscriber a Note in the principal amount set forth on the signature page hereto
(“Initial Closing Notes”), and Warrants as described in Section 2 of this
Agreement.  The principal amount of the Notes to be purchased by the Subscribers
on the Initial Closing Date shall no less than One Million Dollars ($1,000,000)
(the “Initial Closing Principal Amount”).
 
(c)           Subsequent Closings.  The “Subsequent Closing Dates” shall be on
or within five business days after the receipt by the Escrow Agent of an
executed Agreement and the applicable Subscription Price.  Subject to the
satisfaction or waiver of  the conditions to Closing, on each Subsequent Closing
Date, each Subscriber shall purchase and the Company shall sell to each
Subscriber a Note in the Principal Amount set forth on the signature page hereto
(“Subsequent Closing Notes”) and Warrants as described in Section 2 of this
Agreement .  The Subsequent Closing Notes and said Warrants shall be of the same
tenor as the Notes and Warrants issuable on the Initial Closing Date.  The
principal amount of the Notes to be purchased by the Subscribers on the
Subsequent Closing Date shall be not greater than Fourteen Million Dollars
($14,000,000).


2.            Warrants.


(a)           Warrants.  On the Closing Date, the Company will issue and deliver
Warrants to the Subscriber.  One (1) Warrant will be issued for each Conversion
Share which would be issued on the Closing Date assuming the conversion of the
Note on the Closing Date.  The exercise price to acquire a Warrant Share upon
exercise of a Warrant shall be $1.00, subject to reduction as described in the
Warrant.  The Warrants shall be exercisable until five (5) years after the issue
date of the Warrants.
 
(b)           Allocation of Subscription Price.   The Subscription Price will be
allocated among the components of the Securities so that each component of the
Securities will be fully paid and non-assessable.


3.           Legends.


(a)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
(b)           Note and Warrants Legend.  The Note and Warrants shall bear the
following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE –OR-EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”


4.           Subscriber Representations and Warranties.  Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.  Subscriber is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation.


(b)          Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement, the Escrow Agreement, and
any other agreements delivered together with this Agreement or in connection
herewith (collectively, “Transaction Documents”) and to purchase the Note being
sold to it hereunder.  The execution, delivery and performance of this Agreement
and the other Transaction Documents by Subscriber and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Subscriber, its Board of Directors, stockholders or any other third person is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and when delivered by Subscriber and constitute, or shall
constitute when executed and delivered, a valid and binding obligation of
Subscriber enforceable against Subscriber in accordance with the terms thereof.
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
(c)           No Conflicts.   violate, conflict with, result in a breach of, or
constitute a default (or an event which with the giving of notice or the lapse
of time or both would be reasonably likely to constitute a default) under (i)
the articles or certificate of incorporation, charter or bylaws or other
organizational documents of the Subscriber, (ii) any decree, judgment, order,
law, treaty, rule, regulation or determination applicable to the Subscriber of
any court, governmental agency or body, or arbitrator having jurisdiction over
the Subscriber or over the properties or assets of the Subscriber, or (iii) the
terms of any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Subscriber is a party, by which the
Subscriber is bound, or to which any of the properties of the Subscriber is
subject.  Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Transaction Documents  nor to purchase the
Securities in accordance with the terms hereof.


(d)           Information on Company.   Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the Company's Form 10-K
filed on July 22, 2009 for the fiscal year ended May 31, 2009, the Current
Reports on Form 8-K filed thereafter, and the financial statements included in
those filings, together with all subsequent filings made with the Commission
available at the EDGAR website (hereinafter referred to collectively as the
“Reports”).  In addition, Subscriber may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as Subscriber has requested in writing, identified thereon as
OTHER WRITTEN INFORMATION (such other information is collectively, the “Other
Written Information”), and considered all factors Subscriber deems material in
deciding on the advisability of investing in the Securities.


(e)           Information on Subscriber.   Subscriber is, and will be at the
time of the conversion of the Notes and exercise of the Warrants, an “Accredited
Investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Subscriber has the authority and is duly
and legally qualified to purchase and own the Securities.  Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.  The information set forth on the signature page hereto
and the Investor Questionnaire regarding Subscriber is accurate.
 
 
 
-4-

--------------------------------------------------------------------------------

 

 
(f)           Purchase of Note and Warrants.  Subscriber is purchasing the Note
and Warrants as principal for its own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.  No other person has a direct or indirect beneficial
interest in such Securities or any portion thereof.  Further, the Subscriber
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to the Securities for which the undersigned is subscribing
or any part of the Securities.


(g)           Compliance with Securities Act.   Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. The Subscriber has the financial
ability to bear the economic risk of his investment, has adequate means for
providing for his current needs and personal contingencies and has no need for
liquidity with respect to his investment in the Company.
 
(h)           Communication of Offer.  The offer to sell the Securities was
directly communicated to Subscriber by the Company.  At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(i)           Restricted Securities.   Subscriber understands that the
Securities have not been registered under the 1933 Act and Subscriber will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Securities unless pursuant to an effective registration statement under the
1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, Subscriber may transfer (without restriction and without the need for
an opinion of counsel) the Securities to its Affiliates (as defined below)
provided that each such Affiliate is an “accredited investor” under Regulation D
and such Affiliate agrees to be bound by the terms and conditions of this
Agreement. For the purposes of this Agreement, an “Affiliate” of any person or
entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity.  Affiliate includes each Subsidiary of the Company.  For purposes of
this definition, “control” means the power to direct the management and policies
of such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
(j)           No Governmental Review.  Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(k)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date shall be true and correct as of the Closing Date.


(l)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.
 
(b)           Subsidiaries.  The Company does not own, directly or indirectly,
nor has it entered into any agreement or understanding to purchase or sell, any
capital stock or other equity interests in any person and does not have any
subsidiaries, other than SwissINSO SA, a Swiss company.
 
(c)           Authority; Enforceability.  This Agreement, the Note, Warrants,
and the other Transaction Documents have been duly authorized, executed and
delivered by the Company and are valid and binding agreements of the Company
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity.  The Company has full corporate power and
authority necessary to enter into and deliver this Agreement and the other
Transaction Documents and to perform its obligations hereunder and thereunder.
 
(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company is as described in the Reports.  Other
than as set forth in the Reports, there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company.  There are no outstanding
agreements or preemptive or similar rights affecting the Company's Common Stock.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”)
or the Company's shareholders is required for the execution by the Company of
the Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.  The Transaction Documents and the
Company’s performance of its obligations thereunder has been unanimously
approved by the Company’s Board of Directors.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company, or (C) the terms of any bond, debenture, note or any
other evidence of indebtedness, or any agreement, stock option or other similar
plan, indenture, lease, mortgage, deed of trust or other instrument to which the
Company is a party, by which the Company is bound, or to which any of the
properties of the Company is subject; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company except
pursuant to applicable securities laws and regulations; or
 
(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or
 
(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
(g)           The Securities.  The Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state or foreign securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Conversion Shares upon conversion of the Note, and the
Warrant Shares upon exercise of the Warrants, such Shares and Warrant Shares
will be duly and validly issued, fully paid and non-assessable;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(v)           assuming the representations warranties of the Subscribers as set
forth in Section 4 hereof are true and correct, will not result in a violation
of Section 5 under the 1933 Act.
 
(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  There is no pending or, to the best knowledge of the
Company, basis for or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a material adverse effect on the Company or its proposed
operations.
 
(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   The Reports and Other Written
Information including the financial statements included therein do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances when made.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(k)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.  The Company is (i) not in default under or in
violation of any other agreement or instrument to which it is a party or by
which it or any of its properties are bound or affected, which default or
violation would have a material adverse effect on the Company or its business,
(ii) not in default with respect to any order of any court, arbitrator or
governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
material adverse effect on the Company or its operations.
 
(l)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this offering or the Company’s ability to timely
comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Securities that would impair the exemptions
relied upon in this offering or the Company’s ability to timely comply with its
obligations hereunder.
 
(m)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
 (n)           No Undisclosed Events or Circumstances.  Except as disclosed in
the Reports, no event or circumstance has occurred or exists with respect to the
Company or its businesses, properties, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the Reports.
 
(o)           Dilution.   The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Note and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
(p)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(q)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(r)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(s)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”) and has a class of Common Stock registered
pursuant to Section 12(g) of the 1934 Act.  Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twelve months.


(t)           Listing.  The Company's Common Stock is quoted on the Bulletin
Board under the symbol PASH.  The Company has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
quotation on the Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its Common Stock on the Bulletin
Board.


(u)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date in which case such representation or
warranty shall be true as of such date.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
6.           Exempt  Offering.  The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act, Rule 506 of Regulation D and/or Regulation S promulgated thereunder.


7.           Broker.   The Company and Subscriber agree to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions, finder’s fees, credit enhancement fees or due
diligence fees on account of services purported to have been rendered on behalf
of the indemnifying party in connection with this Agreement and the offering.
 
8.           Use of Proceeds.   The proceeds of this Offering will be employed
by the Company (i) to repay a bridge loan in the amount of $750,000, (ii) as
additional loans and/or capital contributions to SwissINSO SA, (iii) for public
company expenses (in an amount of no less than $350,000), (iv) for expenses
related to this Offering and (v) general working capital.
 
9.           Reservation.   The Company undertakes to reserve on behalf of
Subscriber from its authorized but unissued Common Stock, a number of shares of
Common Stock equal to the amount of Common Stock necessary to allow Subscriber
to be able to convert the Note and the amount of Warrant Shares issuable upon
exercise of the Warrants.
 
10.           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on a Current Report on Form 8-K, neither it nor
any other person acting on its behalf will at any time provide Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto Subscriber shall have
agreed in writing to accept such information.  The Company understands and
confirms that Subscriber shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
11.           Indemnification.  The Subscriber agrees to indemnify, hold
harmless, reimburse and defend the Company, the Company’s officers, directors,
agents, Affiliates, members, managers, control persons, representatives,
principal shareholders and their respective successors and assigns, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon any such
person which results, arises out of or is based upon any misrepresentation by
Subscriber or breach of any representation or warranty by Subscriber in this
Agreement or in any Exhibits or Schedules attached hereto in any Transaction
Document, or other agreement delivered pursuant hereto or in connection
herewith, now or after the date hereof.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
12.           Registration.
 
12.1           Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities:
 
(i)           On one occasion, but only subsequent to the 9th month after the
Initial Closing Date, upon a written request therefor from any record holder or
holders of more than 51% of the Conversion Shares issued and issuable upon
conversion of the outstanding Notes, the Company shall prepare and file with the
Commission a registration statement under the 1933 Act registering the
Registrable Securities, as defined in Section 12.1(iv) hereof, which are the
subject of such request for unrestricted public resale by the holder
thereof.  For purposes of Sections 12.1(i) and 12.1(ii), Registrable Securities
shall not include Securities which are (A) registered for resale in an effective
registration statement, (B) included for registration in a pending registration
statement, (C) which have been issued without further transfer restrictions
after a sale or transfer pursuant to Rule 144 under the 1933 Act or (D) which
may be resold under Rule 144 without volume limitations.  Upon the receipt of
such request, the Company shall promptly give written notice to all other record
holders of the Registrable Securities that such registration statement is to be
filed and shall include in such registration statement Registrable Securities
for which it has received written requests within ten days after the Company
gives such written notice.  Such other requesting record holders shall be deemed
to have exercised their demand registration right under this Section 12.1(i).
 
(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers pursuant to an effective registration statement, each such time
it will give at least ten days' prior written notice to the record holder of the
Registrable Securities of its intention so to do. Upon the written request of
the holder, received by the Company within ten days after the giving of any such
notice by the Company, to register any of the Registrable Securities not
previously registered, the Company will cause such Registrable Securities as to
which registration shall have been so requested to be included with the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent required to permit the sale or other disposition
of the Registrable Securities so registered by the holder of such Registrable
Securities (the “Seller” or “Sellers”). In the event that any registration
pursuant to this Section 12.1(ii) shall be, in whole or in part, an underwritten
public offering of common stock of the Company, the number of shares of
Registrable Securities to be included in such an underwriting may be reduced by
the managing underwriter if and to the extent that the Company and the
underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein. Notwithstanding the foregoing provisions, the Company may withdraw or
delay or suffer a delay of any registration statement referred to in this
Section 12.1(ii) without thereby incurring any liability to the Seller.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
(iii)           If, at the time any written request for registration is received
by the Company pursuant to Section 12.1(i), the Company has determined to
proceed with the actual preparation and filing of a registration statement under
the 1933 Act in connection with the proposed offer and sale for cash of any of
its securities for the Company's own account and the Company actually does file
such other registration statement, such written request shall be deemed to have
been given pursuant to Section 12.1(ii) rather than Section 12.1(i), and the
rights of the holders of Registrable Securities covered by such written request
shall be governed by Section 12.1(ii).
 
(iv)           As provided for in Section 12.1(i) or (ii), the Company shall
file with the Commission a Form S-1 registration statement (the “Registration
Statement”) (or such other form that it is eligible to use) in order to register
the Registrable Securities for resale and distribution under the 1933 Act.  The
Company will register not less than a number of shares of common stock in the
aforedescribed registration statement that is equal to 100% of the Shares issued
and issuable upon conversion of all of the Notes and 100% of the Warrant Shares
issuable upon exercise of the Warrants (collectively the “Registrable
Securities”). The Registrable Securities shall be reserved and set aside
exclusively for the benefit of each Subscriber, pro rata, and not issued,
employed or reserved for anyone other than each Subscriber.
 
12.2.           Registration Procedures.  If and whenever the Company is
required by the provisions of Sections 12.1(i) or 12.1(ii) to effect the
registration of any Registrable Securities under the 1933 Act, the Company will,
as expeditiously as possible:
 
(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 12, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), promptly notify the
Sellers (by telecopier and by e-mail addresses provided by the Subscribers) on
or before the second  business day thereafter that the Company receives notice
that (i) the Commission has no comments or no further comments on the
registration statement, and (ii) the registration statement has been declared
effective;
 
(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of one (1)
year, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;
 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
(d)           use its reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws in such jurisdictions as the Sellers shall request
in writing, provided, however, that the Company shall not for any such purpose
be required to qualify generally to transact business as a foreign corporation
in any jurisdiction where it is not so qualified or to consent to general
service of process in any such jurisdiction;
 
(e)           list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;
 
(f)           notify the Sellers within twenty-four hours of the Company’s
becoming aware that a prospectus relating thereto is required to be delivered
under the 1933 Act, of the happening of any event of which the Company has
knowledge as a result of which the prospectus contained in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing or which becomes subject to a Commission, state or other governmental
order suspending the effectiveness of the registration statement covering any of
the Registrable Securities;
 
(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the Sellers
during reasonable business hours,  and any attorney, accountant or other agent
retained by the Sellers or underwriter, all publicly available, non-confidential
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company's officers, directors and employees to supply all
publicly available, non-confidential information reasonably requested by the
Sellers, attorney, accountant or agent in connection with such registration
statement at such requesting Seller’s expense; and
 
(h)           provide to the Sellers copies of the Registration Statement and
amendments thereto five business days prior to the filing thereof with the
Commission.  Any Seller’s failure to comment on any registration statement or
other document provided to a Subscriber or its counsel shall not be construed to
constitute approval thereof nor the accuracy thereof.
 
12.3.           Provision of Documents.  In connection with each registration
described in this Section 12, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
12.4.           Expenses.  All expenses incurred by the Company in complying
with Section 12, including, without limitation, all registration and filing
fees, printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses”. All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses”.  The Company will pay all
Registration Expenses in connection with any registration statement described in
Section 12.  Selling Expenses in connection with each such registration
statement shall be borne by the Seller and may be apportioned among the Sellers
in proportion to the number of shares included on behalf of the Seller relative
to the aggregate number of shares included under such registration statement for
all Sellers, or as all Sellers thereunder may agree.
 
12.5.           Indemnification and Contribution.
 
(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 12, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 12, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 12.5(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller for
use in such registration statement or prospectus.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 12, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 12, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished to the Company by such Seller for use in such
registration statement or prospectus.
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 12.5(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 12.5(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 12.5(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 12.5 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 12.5 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 12.5; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
13.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: SwissINSO Holding Inc.,
Biopole, Route de la Corniche, 1066 Epalinges, Switzerland, with a copy by fax
only to:  Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, New York
10022, Attn: Michael Hirschberg, Esq., facsimile: (212)  894-5646, and (ii) if
to the Subscriber, to: the address and fax number indicated on the signature
page hereto.
 
 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Subscriber
shall be assigned without prior notice to and the written consent of the
Company.
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Subscriber hereby irrevocably
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction in New York of such
court, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper.  Nothing in
this Section shall affect or limit any right to serve process in any other
manner permitted by law.
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
(f)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(g)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


SWISSINSO HOLDING INC.


By:___________________________
Name: Yves Ducommun
Title: Chief Executive Officer


Dated: ___________________, 2009






SUBSCRIBER
ADDRESS
PURCHASE PRICE AND NOTE PRINCIPAL
WARRANTS
 
 
 
 
____________________________________________
By:
Title:
$
 
 
 
____________________________________________
By:
Title:
   
 
 
____________________________________________
By:
Title:
 
   

 
 
 
-20-

--------------------------------------------------------------------------------

 
 

 
INVESTOR QUESTIONNAIRE


A.
General Information
       
1.
Print Full Name of Investor:
Individual:
   
____________________________________
   
First, Middle, Last
         
Partnership, Corporation, Trust, Custodial Account, Other:
         
____________________________________
   
Name of Entity
     
2.
Address for Notices:
____________________________________
   
____________________________________
   
____________________________________
     
3.
Name of Primary Contact Person:
Title:
____________________________________
     
4.
Telephone Number:
____________________________________
     
5.
E-Mail Address:
____________________________________
     
6.
Facsimile Number:
____________________________________
     

 
 
 
-21-

--------------------------------------------------------------------------------

 
 

 
7.
 
 
U.S. Investors Only:
 
U.S. Taxpayer Identification or Social
Security Number:
 
 
 
 
____________________________________



B.           Accredited Investor Status


The Subscriber represents and warrants that the Subscriber is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:


FOR INDIVIDUALS:
 
o
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.
     
o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.
     
FOR ENTITIES:
     
o
A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.
     
o
An insurance company as defined in Section 2(13) of the Securities Act.
       
o
A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.
       
o
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). If an Investor has checked this box,
please contact Michael Hirschberg, Esq. at 212-940-8511 for additional
information that will be required.
     
o
A business development company as defined in Section 2(a)(48) of the Investment
Company Act.
       
o
A small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.
     

 
 
 
-22-

--------------------------------------------------------------------------------

 
 
 
o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940. If an Investor has checked this box, please
contact Michael Hirschberg, Esq. for additional information that will be
required.
     
o
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5 million.
     
o
A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a person with
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Company and the
purchase of the Securities.
     
o
An employee benefit plan within the meaning of ERISA if the decision to invest
in the Securities is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or if the employee benefit plan has total
assets in excess of $5 million or, if a self-directed plan, with investment
decisions made solely by persons that are accredited investors.
     
o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if the plan has total assets in excess of $5 million.
     
o
An entity, including a grantor trust, in which all of the equity owners are
accredited investors as determined under any of the foregoing paragraphs (for
this purpose, a beneficiary of a trust is not an equity owner, but the grantor
of a grantor trust is an equity owner).

 
 
 
-23-

--------------------------------------------------------------------------------

 
 

 
IF THE FOLLOWING SECTION IS APPLICABLE, CHECK HERE ___ INDICATING THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE FOLLOWING SECTION ARE EXPRESSLY
MADE BY THE SUBSCRIBER


C.       Regulation S


The Subscriber understands that the Securities are being offered and sold in
reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Investor set forth herein in order to determine the applicability of such
exemptions and the suitability of the Investor to acquire the Securities.  In
this regard, the Subscriber represents, warrants and agrees that:


1.  
The Subscriber is not a U.S. Person (as defined below) and is an affiliate (as
defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Securities for the account or benefit of a U.S. Person.



 A U.S. Person means any one of the following:
 
·  
any natural person resident in the United States of America;

 
·  
any partnership or corporation organized or incorporated under the laws of the
United States of America;

 
·  
any estate of which any executor or administrator is a U.S. person;

 
·  
any trust of which any trustee is a U.S. person;

 
·  
any agency or branch of a foreign entity located in the United States of
America;

 
·  
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
·  
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 
·  
any partnership or corporation if:

 
 
 
-24-

--------------------------------------------------------------------------------

 
 

 
(A) organized or incorporated under the laws of any foreign jurisdiction; and
 
(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


2.  
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, the Subscriber was outside of
the United States.



3.  
The Subscriber will not, during the period commencing on the date of issuance of
the Note or Warrants and ending on the six month anniversary of such date, (the
“Restricted Period”), offer, sell, pledge or otherwise transfer the Note or the
Warrants in the United States, or to a U.S. Person for the account or for the
benefit of a U.S. Person, or otherwise in a manner that is not in compliance
with Regulation S.



4.  
The Subscriber will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Note or Warrants only pursuant to registration
under the Securities Act or an available exemption therefrom and, in accordance
with all applicable state and foreign securities laws.



5.  
The Subscriber was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.



6.  
Neither the Subscriber nor or any person acting on his behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Securities and the Investor and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.



7.  
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.



8.  
Neither the Subscriber nor any person acting on his behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Securities.  The Subscriber
agrees not to cause any advertisement of the Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to the Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 
 
-25-

--------------------------------------------------------------------------------

 
 

 
9.  
In addition to the legends described in Section 3 of the Agreement, each
certificate representing the Securities shall be endorsed with the following
legends, in addition to any other legend required to be placed thereon by
applicable federal or state securities laws:



“THE SECURITIESARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
D.          Supplemental Data for Entities


1.           If the Subscriber is not a natural person, furnish the following
supplemental data (natural persons may skip this Section D of the Investor
Questionnaire):


Legal form of entity (trust, corporation, partnership, etc.):
_________________________


Jurisdiction of organization: ________________________________________________


2.           Was the Subscriber organized for the specific purpose of acquiring
the Securities?


o  Yes
o  No



If the answer to the above question is “Yes,” please contact Michael Hirschberg,
Esq. at 212-940-8511 for additional information that will be required.


3.           Are shareholders, partners or other holders of equity or beneficial
interest in the Investor able to decide individually whether to participate, or
the extent of their participation, in the Investor’s investment in the Company
(i.e., can shareholders, partners or other holders of equity or beneficial
interest in the Investor determine whether their capital will form part of the
capital invested by the Investor in the Company)?


o  Yes
o  No





If the answer to the above question is “Yes,” please contact Michael Hirschberg
for additional information that will be required.
 
 
-26-

--------------------------------------------------------------------------------

 
 

 
4(a).       Please indicate whether or not the Subscriber is, or is acting on
behalf of, (i) an employee benefit plan within the meaning of Section 3(3) of
ERISA, whether or not such plan is subject to ERISA, or (ii) an entity which is
deemed to hold the assets of any such employee benefit plan pursuant to 29
C.F.R. § 2510.3-101. For example, a plan which is maintained by a foreign
corporation, governmental entity or church, a Keogh plan covering no common-law
employees and an individual retirement account are employee benefit plans within
the meaning of Section 3(3) of ERISA but generally are not subject to ERISA
(collectively, “Non-ERISA Plans”). In general, a foreign or US entity which is
not an operating company and which is not publicly traded or registered as an
investment company under the Investment Company Act of 1940, as amended, and in
which 25% or more of the value of any class of equity interest is held by
employee pension or welfare plans (including an entity which is deemed to hold
the assets of any such plan), would be deemed to hold the assets of one or more
employee benefit plans pursuant to 29 C.F.R. § 2510.3-101. However, if only
Non-ERISA Plans were invested in such an entity, the entity generally would not
be subject to ERISA. For purposes of determining whether this 25% threshold has
been met or exceeded, the value of any equity interest held by a person (other
than such a plan or entity) who has discretionary authority or control with
respect to the assets of the entity, or any person who provides investment
advice for a fee (direct or indirect) with respect to such assets, or any
affiliate of such a person, is disregarded.


o  Yes
o  No





4(b).           If the Subscriber is, or is acting on behalf of, such an
employee benefit plan, or is an entity deemed to hold the assets of any such
plan or plans, please indicate whether or not the Investor is subject to ERISA.


o  Yes
o  No



4(c.)           If the Subscriber answered “Yes” to question 4.(b) and the
Subscriber is investing the assets of an insurance company general account,
please indicate what percentage of the Investor’s assets the purchase of the
Securities is subject to ERISA. ___________%.


5.              Does the amount of the Subscriber’s subscription for the
Securities in the Company exceed 40% of the total assets (on a consolidated
basis with its subsidiaries) of the Subscriber?


o   Yes
o   No



  If the question above was answered “Yes,” please contact Michael Hirschberg
for additional information that will be required.


6(a).           Is the Subscriber a private investment company which is not
registered under the Investment Company Act, in reliance on Section 3(c)(1) or
Section 3(c)(7) thereof?


o  Yes
o  No



6(b).           If the question above was answered “Yes,” was the Subscriber
formed prior to April 30, 1996?


o  Yes
o  No



  If the questions set forth in (a) and (b) above were both answered “Yes,”
please contact Michael Hirschberg for additional information that will be
required.


7(a).           Is the Subscriber a grantor trust, a partnership or an
S-Corporation for US federal income tax purposes?


o  Yes
o  No

 
 
 
-27-

--------------------------------------------------------------------------------

 

 
7(b).           If the question above was answered “Yes,” please indicate
whether or not:


(i) more than 50 percent of the value of the ownership interest of any
beneficial owner in the Subscriber is (or may at any time during the term of the
Company be) attributable to the Subscriber’s (direct or indirect) interest in
the Company; or


o  Yes
o  No



(ii) it is a principal purpose of the Subscriber’s participation in the Company
to permit the Partnership to satisfy the 100 partner limitation contained in US
Treasury Regulation Section 1.7704-1(h)(3).


o  Yes
o  No



  If either question above was answered “Yes,” please contact Michael Hirschberg
for additional information that will be required.


8.              If the Subscriber’s tax year ends on a date other than December
31, please indicate such date below:
 

     
(Date)

 
E.            Related Parties


1. To the best of the Subscriber’s knowledge, does the Subscriber control, or is
the Subscriber controlled by or under common control with, any other investor in
the Company?


o  Yes
o  No

 
If the answer above was answered “Yes”, please identify such related investor(s)
below.
 
Name(s) of related investor(s): _______________________________


2.                                                       Will any other person
or persons have a beneficial interest in the Securities to be acquired hereunder
(other than as a shareholder, partner, or other beneficial owner of equity
interest in the Subscriber)?


o  Yes
o  No

 
If either question above was answered “Yes”, please contact Michael Hirschberg
for additional information that will be required.
 
 
 
 
-28-

--------------------------------------------------------------------------------

 

 
The Subscriber understands that the foregoing information will be relied upon by
the Company for the purpose of determining the eligibility of the Subscriber to
purchase the Securities. The Subscriber agrees to notify the Company immediately
if any representation or warranty contained in this Agreement, including this
Investor Questionnaire, becomes untrue at any time. The Subscriber agrees to
provide, if requested, any additional information that may reasonably be
required to substantiate the Subscriber’s status as an accredited investor or to
otherwise determine the eligibility of the Subscriber to purchase the
Securities. The Subscriber agrees to indemnify and hold harmless the Company and
each officer, director, shareholder, agent and representative of the Company and
their respective affiliates and successors and assigns from and against any
loss, damage or liability due to or arising out of a breach of any
representation, warranty or agreement of the Subscriber contained herein.





 
INDIVIDUAL:
     
____________________________________
 
(Signature)
     
____________________________________
 
(Print Name)
     
PARTNERSHIP, CORPORATION, TRUST, CUSTODIAL ACCOUNT, OTHER:
     
___________________________________
 
(Name of Entity)
     
By:  ________________________________
 
(Signature)
     
       ________________________________
 
(Print Name and Title)

 

 
 
-29-

--------------------------------------------------------------------------------

 


Annex 1


DEFINITION OF “INVESTMENTS”




The term “investments” means:


1)  
Securities, other than securities of an issuer that controls, is controlled by,
or is under common control with, the Subscriber that owns such securities,
unless the issuer of such securities is:



(i)  
An investment company or a company that would be an investment company but for
the exclusions or exemptions provided by the Investment Company Act, or a
commodity pool; or



(ii)  
a Public Company (as defined below);



(iii)  
A company with shareholders’ equity of not less than $50 million (determined in
accordance with generally accepted accounting principles) as reflected on the
company’s most recent financial statements, provided that such financial
statements present the information as of a date within 16 months preceding the
date on which the Subscriber acquires Securities;



2)  
Real estate held for investment purposes;



3)  
Commodity Shares (as defined below) held for investment purposes;



4)  
Physical Commodities (as defined below) held for investment purposes;



5)  
To the extent not securities, Financial Contracts (as defined below) entered
into for investment purposes;



6)  
In the case of a Subscriber that is a company that would be an investment
company but for the exclusions provided by Section 3(c)(1) or 3(c)(7) of the
Investment Company Act, or a commodity pool, any amounts payable to such
Subscriber pursuant to a firm agreement or similar binding commitment pursuant
to which a person has agreed to acquire an interest in, or make capital
contributions to, the Subscriber upon the demand of the Subscriber; and



7)  
Cash and cash equivalents held for investment purposes.



Real Estate that is used by the owner or a Related Person (as defined below) of
the owner for personal purposes, or as a place of business, or in connection
with the conduct of the trade or business of such owner or a Related Person of
the owner, will NOT be considered Real Estate held for investment purposes,
provided that real estate owned by an Subscriber who is engaged primarily in the
business of investing, trading or developing real estate in connection with such
business may be deemed to be held for investment purposes. However, residential
real estate will not be deemed to be used for personal purposes if deductions
with respect to such real estate are not disallowed by section 280A of the
Internal Revenue Code of 1986, as amended.
 
 
 
 

--------------------------------------------------------------------------------

 

 
A Commodity Interest or Physical Commodity owned, or a Financial Contract
entered into, by the Subscriber who is engaged primarily in the business of
investing, reinvesting, or trading in Commodity Shares, Physical Commodities or
Financial Contracts in connection with such business may be deemed to be held
for investment purposes.


“Commodity Shares” means commodity futures contracts, options on commodity
futures contracts, and options on physical commodities traded on or subject to
the rules of:


(i)  
Any contract market designated for trading such transactions under the Commodity
Exchange Act and the rules thereunder; or



(ii)  
Any board of trade or exchange outside the United States, as contemplated in
Part 30 of the rules under the Commodity Exchange Act.



“Public Company” means a company that:


(i)  
files reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended; or



(ii)  
has a class of securities that are listed on a Designated Offshore Securities
Market, as defined by Regulation S of the Securities Act.



“Financial Contract” means any arrangement that:


(i)  
takes the form of an individually negotiated contract, agreement, or option to
buy, sell, lend, swap, or repurchase, or other similar individually negotiated
transaction commonly entered into by participants in the financial markets;



(ii)  
is in respect of securities, commodities, currencies, interest or other rates,
other measures of value, or any other financial or economic interest similar in
purpose or function to any of the foregoing; and



(iii)  
is entered into in response to a request from a counter party for a quotation,
or is otherwise entered into and structured to accommodate the objectives of the
counterparty to such arrangement.



“Physical Commodities” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in the definition of
Commodity Shares above.


“Related Person” means a person who is related to the Subscriber as a sibling,
spouse or former spouse, or is a direct lineal descendant or ancestor by birth
or adoption of the Subscriber, or is a spouse of such descendant or ancestor,
provided that, in the case of a Family Company, a Related Person includes any
owner of the Family Company and any person who is a Related Person of such an
owner. “Family Company” means a company that is owned directly or indirectly by
or for two or more natural persons who are related as siblings or spouse
(including former spouses), or direct lineal descendants by birth or adoption,
spouses of such persons, the estates of such persons, or foundations, charitable
organizations or trusts established for the benefit of such persons.


For purposes of determining the amount of investments owned by a company, there
may be included investments owned by majority-owned subsidiaries of the company
and investments owned by a company (“Parent Company”) of which the company is a
majority-owned subsidiary, or by a majority-owned subsidiary of the company and
other majority-owned subsidiaries of the Parent Company.
 
 
 
 

--------------------------------------------------------------------------------

 

 
In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investment held jointly
with such person’s spouse, or investments in which such person shares with such
person’s spouse a community property or similar shared ownership interest. In
determining whether spouses who are making a joint investment in the Partnership
are qualified purchasers, there may be included in the amount of each spouse’s
investments any investments owned by the other spouse (whether or not such
investments are held jointly). There shall be deducted from the amount of any
such investments any amounts specified by paragraph 2(a) of Annex 2 incurred by
such spouse.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investments held in an
individual retirement account or similar account the investments of which are
directed by and held for the benefit of such person.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Annex 2


 
VALUATIONS OF INVESTMENTS
 
The general rule for determining the value of investments in order to ascertain
whether a person is a qualified purchaser is that the value of the aggregate
amount of investments owned and invested on a discretionary basis by such person
shall be their fair market value on the most recent practicable date or their
cost. This general rule is subject to the following provisos:


1)  
In the case of Commodity Shares, the amount of investments shall be the value of
the initial margin or option premium deposited in connection with such Commodity
Shares; and



2)  
In each case, there shall be deducted from the amount of investments owned by
such person the following amounts:



(i)  
The amount of any outstanding indebtedness incurred to acquire the investments
owned by such person.



(ii)  
A Family Company, in addition to the amounts specified in paragraph (a) above,
shall have deducted from the value of such Family Company’s investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such investments.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A


NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit B


WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit C


ESCROW AGREEMENT





 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------